DETAILED ACTION
This Office Action follows a response filed on March 12, 2021. Claims 1 and 3 have been amended; claims 7-12 have been cancelled without prejudice; no claims have been added.
In view of amendments and remarks, the rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, has been withdrawn.
Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-6 are allowable over the closest references: refonas et al. (U.S. Patent Application Publication 2012/0088188 A1), Yamano et al. (U.S. Patent Application Publication 2016/0194524 A1), Ellison et al. (U.S. Patent Application Publication 2013/0022785 A1), Stayton et al. (U.S. Patent Application 
Trefionas discloses a method of forming a pattern, comprising: 
diffusing an acid, generated in a photosensitive layer comprising a photoacid generator, by irradiating a portion of the photosensitive layer; into an adjacent portion of a underlayer comprising an acid sensitive copolymer comprising an acid decomposable group, an attachment group, and a functional group, the attachment group being covalently bonded to a hydrophilic surface of a substrate,
 crosslinked to form an interpolymer crosslink, or both covalently bonded to the surface of the substrate and crosslinked to form an interpolymer crosslink,
wherein the photosensitive layer is disposed on a surface of the underlayer, diffusing comprises heating the underlayer and photosensitive layer, and the acid sensitive group of the acid sensitive copolymer in the underlayer reacts with the diffused acid to form a polar region at the surface of the underlayer, the polar region having a shape of the pattern;
removing the photosensitive layer;
forming a self-assembling layer on the surface of the underlayer, the self-assembling layer comprising a block copolymer having a first block with an affinity for the polar region, and a second block having less affinity for the polar region than the first block,
wherein first block forms a first domain aligned to the polar region, and the second block forms a second domain aligned adjacent to the first domain, and

Yamano discloses a method of producing a structure containing a phase-separated structure, the method comprising:
applying a brush composition to a substrate to form a brush layer; 
forming a layer containing a block copolymer on the brush layer; and 
phase-separating the layer containing the block copolymer wherein the brush composition comprises a resin component (N) containing a hydrophobic structural unit (Nx) and a hydrophilic structural unit (Ny), and wherein the amount of the structural unit (Ny) within the resin component (N) is 5 mol. % or less, wherein the structural unit (Nx) is a structural unit represented by general formula (Nx-1), 
and the structural unit (Ny) is a structural unit represented by general formula (Ny-1):

    PNG
    media_image1.png
    658
    928
    media_image1.png
    Greyscale

	
	In formula (Nx-1), R represents a hydrogen atom, an alkyl group of 1 to 5 carbon atoms or a halogenated alkyl group of 1 to 5 carbon atoms; R1 represents a halogen atom, or a linear, branched or cyclic hydrocarbon group of 1 to 20 carbon atoms optionally containing an oxygen atom, a halogen atom or a silicon atom, or a combination of the linear, branched or cyclic hydrocarbon group; and n represents an integer of 0 to 5; 
in formula (Ny-1), R represents a hydrogen atom, an alkyl group of 1 to 5 carbon atoms or a halogenated alkyl group of 1 to 5 carbon atoms; and R2 represents a linear or branched hydroxyalkyl group having 1 to 20 carbon atoms (claims 4-5).
	Ellison discloses a method of synthesizing a silicon and oligosaccharide-containing block copolymer, comprising: a) providing first and second monomers, said first monomer comprising a silicon atom and said second monomer being a oligosaccharide based monomer lacking silicon that can be polymerized; b) treating said second monomer under conditions such that reactive polymer of said second monomer is formed; and c) reacting said first monomer with said reactive polymer of said second monomer under conditions such that said silicon-containing block copolymer is synthesized, wherein said silicon-containing block is synthesized to contain an azide end-functionality and the oligosaccharide block is designed to contain an alkyne functionality, wherein the two blocks are coupled by the azide-alkyne cycloaddition reaction, and wherein the block copolymers form nanostructured materials that can be used as etch masks in lithographic patterning processes (claims 1-4).
	Stayton discloses a micellic assembly, comprising a plurality of block copolymers comprising:
(a)    a first block comprising a first constitutional unit that is hydrophilic at normal physiological pH; and
(b)    a second block comprising:
(i)    a second constitutional unit that is a cationic at normal physiological pH and can be the same or different as the first constitutional unit;
(ii)    a third constitutional unit that is anionic at normal physiologic pH;

Kurosawa discloses a substrate agent for phase separation of a layer containing a block copolymer composed of a plurality of kinds of blocks formed on a substrate includes a resin ingredient, and the resin ingredient contains 90 mol.% or more structural units originated from aromatic ring-containing monomers and 5 mol.% or less structural units derived from methacrylic acid or a methacrylate ester. The substrate agent enables a production of a substrate provided with a nanostructure in which positions and orientation are designed more freely on the surface of the substrate by using phase separation of a block copolymer and allows easy distinguished use for purposes by selecting the type of a block copolymer used, and to provide a method of forming a pattern of a layer containing a block copolymer by using the substrate agent (abstract).
Ueno discloses a coating for making fine a pattern that corresponds to recent further miniaturization of a semiconductor device, and to provide a method of forming a fine pattern that uses the coating. This coating for fining the pattern covers a photoresist pattern formed on a substrate, is used for forming the fine pattern, and contains water-soluble polysaccharide of 2 to 50 sugars, preferably, containing chitin oligosaccharide and/or chitosan oligosaccharide. The coating has a low temperature dependence, when the pattern is narrowed, and also has low density dependence of the pattern interval (abstract).

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Trefonas et al., Yamano et al., Ellison et al., Stayton et al., Kurosawa et al., and Ueno et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762